IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0188-08


SANTONIO DEMON MURFF, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.5
because the petition exceeds 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: June 25, 2008
Do Not Publish.